Title: To George Washington from Major General Steuben, 26–30 January 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


            
              sir
              Philadelphia Jany 26th[–30] 1780
            
            Being arrived here on the night of Saturday the 22d Inst. I delivered next Day Early in the morning Your Excellency’s Letter to the President of Congress, & I am informed but to day that the Board of War is charged to Confer with me on the present State of the Army.
            I do not know as yet what this Conference will tend to, There is a talk of a Committee being to repair to Camp, in Order to give a new formation to our Army; It is Spoken likewise of incorporating 41 Regiments, but I really believe that nothing is yet determined upon this Subject.
            The Minister of France has communicated to me that he is on the point of asking of Congress what means they intend to Employ for the Operations of the next Campaign, that he may give notice to his Court & to the Chiefs of Squadrons to make their Arrangements in Consequence.
            He has given me certain Assurances that We may reckon on the Arrival of a French Fleet upon our Coast, in case We are able to Cooperate on our Side.
            
            He has told me he has sent his Opinion to Your Excellency on the Subject of the Cartel proposed by the Enemy.
            
              Wesdn. The 26th inst.
              I have just received an Order from the Board of War, to attend at their Office to morrow at 6 o’clock. P.M.
              Several Gentlemen in Congress, & Especially the Eastern Members appear Extremely well disposed to reinforce the Army for next Campaign, & to do all in their Power to promote Vigorous Operations. there are indeed, different Schemes proposed, but I shall not contradict any, provided We have an Army.
            
            
              Thursday. 27th
              I have delivered to the Board of War, the Returns of the Infantry, & as far as I could, I have acquainted them with the state of our Army. I Am desired to give my Opinion without delay of the Preparations that are to be made for next Campaign.
            
            
              Saturday 29th
              I delivered Yesterday to the Board of War the annexed Memorial. It is only a General Calculation which requires a more Exact Examination.
              The Hon. Mr Livingston, a Member of Congress, was deputed on their part to the Board, he communicated the Answer of Your Excellency on the scheme of incorporating the Regiments.
              If any thing should induce me to advise an Incorporation it would be the Vacancies of Officers, which I know not how We are to fill. I fear, however, it will produce a great deal of discontent, & other ill Consequences.
              Mr Peters proposed to put off all Arrangement, & to consider in this moment only the number of Men which the respective states are to furnish for the next Campaign.
              The number of Infantry which I have proposed in my Memorial was admitted, I represented however that it would be necessary to reckon on 40 Men more ⅌ Regiment, on account of the diminution which may happen from this Time to the beginning of next Campaign.
              Mr Livingston objected against the number of Cavalry which I proposed, on account of the impossibility of mounting it. This Consideration was however suspended, not to defer the Calculation of the Men only.
            
            
            
              Sunday. 30th
              I have received an Order from the Board of War to procure without delay the Returns, the List of which is here Enclosed.
              I beg, Sir, You will interpose Your Authority that these Returns may be transmitted immediately.
              It appears indispensably necessary to prohibit the distribution of the Arms, Cartridges &c. till the Quantity now in the Regiments & Magazines is well known & ascertained.
              I beg, dear General, You will let me know your Opinion of the proportion for an Army which you will find in my Memorial, as I wish to act solely by Your Excellency’s Direction. Be pleased, Sir, to honor me with your Confidence, & be assured that my Zeal for the service can only be Equalled by the profound respect with which I have the honor to be sir, Your Excellency’s Most obedient and Very humble servant
              
                steuben
              
            
          